UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 ELENA A. BELOV,

         Plaintiff,
                 v.                                      Civil Action No. 21-1529 (JEB)


 WORLD WILDLIFE FUND, INC.,

         Defendant.


                                  MEMORANDUM OPINION

       Plaintiff Elena A. Belov worked for Defendant World Wildlife Fund, Inc. from 2012 until

2020, when WWF declined to renew her limited-term employment. Belov gave birth twice

during her employment, taking maternity leave each time. She alleges that, over the span of

several years, her supervisor made a series of negative comments about pregnant and nursing

women, and that she gave Belov difficulty during her leaves and return to work. After WWF

terminated Plaintiff, allegedly for a lack of funding, she filed this suit. Belov alleges that her

discharge constituted unlawful sex and pregnancy discrimination, as well as retaliation under

Title VII, the Pregnancy Discrimination Act, and the Family and Medical Leave Act.

       Defendant now moves to dismiss. The Court will deny the Motion in part and grant it in

part, allowing the wrongful-discharge claim to proceed, but dismissing the retaliation counts.

I.     Background

       According to Plaintiff’s Complaint, which the Court must credit at this juncture, she

began working at WWF in November 2012 as a Senior Shipping Officer for the U.S. Arctic

Program. See ECF No. 1 (Compl.), ¶ 5. Although WWF’s U.S. operations are based in



                                                  1
Washington, Belov worked remotely from New York. Id., ¶¶ 3–4; see ECF No. 7 (Pl. Opp.) at

9–10. Plaintiff was hired as a “limited term employee,” meaning that her employment was for

only a set term unless renewed. See Compl., ¶ 6. Her term ended up being renewed nine times

between November 2012 and June 2020, or approximately once a year. Id. Throughout Belov’s

employment, her supervisor was Margaret Williams, Managing Director of WWF’s Arctic

Program. Id., ¶ 7.

       Plaintiff gave birth to her first child in April 2016. Id., ¶ 9. While the Complaint is not

entirely clear on the matter, it indicates that she took leave then, but was “initially afraid to ask

for additional leave to bond with her infant because Ms. Williams expressed a negative attitude

towards employees taking time off. Moreover, Ms. Williams expressed a specific dislike

regarding female employees taking maternity leave.” Id. After experiencing issues with

breastfeeding and childcare, Belov asked Williams if she could work part time for several

months once she returned. Id., ¶ 10. Williams told her that if she could not be full time upon

returning, then she “should resign.” Id. Eventually, however, Williams permitted Belov to work

part time before resuming full-time employment in 2017. Id., ¶ 11.

       In Spring 2018, Plaintiff informed Williams that she was pregnant again. Id., ¶ 12.

Williams “reacted negatively about the impact that Plaintiff’s maternity leave would have on

Defendant.” Id. Belov gave birth in October 2018 and again took maternity leave. Id., ¶ 13. In

January 2019, she emailed Williams several times about extending her leave, but Williams did

not respond. Id., ¶ 15. After Plaintiff contacted Human Resources about Williams’s silence and

alerted it to New York State’s Family and Medical Leave Act, Defendant allowed her “to take an

additional eight weeks of maternity leave.” Id., ¶ 16.




                                                   2
       Once Plaintiff returned to work in April 2019, she had several disputes with Williams

about supposedly essential business travel, which posed a challenged for Belov and her young

children. Id., ¶ 18. WWF’s Vice President of Human Resources eventually facilitated a call

between Belov and Williams, and they determined that none of the trips Williams proposed was

essential and that WWF would revisit Plaintiff’s travel schedule periodically. Id., ¶ 19. In

October 2019, when Belov had a business trip to Iceland planned, Williams advised her against

bringing her daughter because doing so would interfere with her ability to “fully participate” in

the trip. Id., ¶ 22. Plaintiff “responded that she had a legal right to nurse her daughter every

three to four hours,” to which Williams responded by warning Belov not to use “legal language.”

Id., ¶ 23. Also in October, WWF’s Human Resources got involved after Williams attempted to

force Plaintiff to travel to Alaska for a meeting. Id., ¶ 24. According to Belov, Williams

responded by falsely reporting issues with her job performance. Id.

       On April 22, 2020, Defendant told Plaintiff that her position was not being renewed for

lack of funding. Id., ¶ 25. It then terminated her employment on June 30. Id. After filing a

Charge of Discrimination with the Equal Employment Opportunity Commission and receiving a

right-to-sue letter, Belov filed this lawsuit in June 2021. Id., ¶¶ 29–30. She brings three counts,

alleging that WWF: (1) discriminatorily discharged her; (2) unlawfully retaliated against her

under Title VII and the Pregnancy Discrimination Act; and (3) retaliated against her under the

Family and Medical Leave Act. Id., ¶¶ 31–45. Defendant now moves to dismiss. See ECF No.

6 (Def. MTD).

II.    Legal Standard

       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of an action where a

complaint fails to “state a claim upon which relief can be granted.” Although “detailed factual




                                                  3
allegations” are not necessary to withstand a Rule 12(b)(6) motion, Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007), “a complaint must contain sufficient factual matter,

accepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

        In evaluating Defendant’s Motion to Dismiss, the Court must “treat the complaint’s

factual allegations as true and must grant plaintiff ‘the benefit of all inferences that can be

derived from the facts alleged.’” Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C.

Cir. 2000) (citation omitted) (quoting Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir.

1979)). The Court need not accept as true, however, “a legal conclusion couched as a factual

allegation,” nor an inference unsupported by the facts set forth in the complaint. Trudeau v.

FTC, 456 F.3d 178, 193 (D.C. Cir. 2006) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

III.    Analysis

        In seeking dismissal, Defendant contends that each count in Plaintiff’s Complaint is

deficient on its face. The Court considers them in turn.

        A. Wrongful Discharge

        WWF first argues that Belov’s wrongful-discharge claim must be dismissed because she

pled no facts plausibly suggesting that she was not renewed because of her membership in a

protected class. See Def. MTD at 4–6. Given the low motion-to-dismiss bar and the particulars

of Defendant’s argument, the Court disagrees and will allow Plaintiff to proceed.

        Under Title VII, a covered employer may not “discharge any individual . . . because of

such individual’s . . . sex.” 42 U.S.C. § 2000e-2(a)(1). The Pregnancy Discrimination Act

amended Title VII, as relevant here, to make clear that “[t]he terms ‘because of sex’ or ‘on the

basis of sex’ include, but are not limited to, because of or on the basis of pregnancy, childbirth,




                                                   4
or related medical conditions.” 42 U.S.C. § 2000e(k); see Young v. United Parcel Serv., Inc.,

135 S. Ct. 1338, 1352 (2015). Belov contends that she was terminated because of her sex,

particularly her pregnancies and nursing upon returning to work. See Pl. Opp. at 5–6.

“Although the D.C. Circuit has yet to address” whether “lactation” is a medical condition related

to childbirth for purposes of the PDA, a number of courts have concluded that it is. See Allen-

Brown v. D.C., 174 F. Supp. 3d 463, 478 & n.9 (D.D.C. 2016) (collecting cases). The EEOC,

moreover, “has also adopted the position that lactation is protected by the PDA in its

enforcement guidance.” Id. at 479 (citing EEOC Guidance No. 915.003, Pregnancy and Related

Issues (June 25, 2015), 2015 WL 4162723). In light of those persuasive authorities — as well as

Defendant’s lack of challenge on this question, see Def. MTD at 4–6 — the Court will presume

that a discrimination claim based on lactation is available to Plaintiff.

       As for proof such discrimination, Belov appears to contend that the statements made by

Williams constitute direct evidence. See Pl. Opp. at 6. That argument, however, does not

mature past its infancy. “To qualify as direct evidence, a statement or remark must ‘itself

show[] . . . bias in the employment decision.’” Conn v. Am. Nat’l Red Cross, 149 F. Supp. 3d

136, 146 (D.D.C. 2016) (alterations in original) (quoting Wilson v. Cox, 753 F.3d 244, 247 (D.C.

Cir. 2014)). “Direct evidence does not include stray remarks in the workplace, even if made by

decision-makers, where the remarks are unrelated to the decisional process itself.” Crawford v.

Barr, No. 17-798, 2020 WL 7051554, at *4 (D.D.C. Sept. 24, 2020) (quoting Beeck v. Fed. Exp.

Corp., 81 F. Supp. 2d 48, 53–54 (D.D.C. 2000)). While Belov has pled facts indicating bias on

the part of Williams against pregnant and nursing women, she alleges no facts expressly linking

her comments to the ultimate discharge decision. See Compl., ¶¶ 9–25.




                                                  5
       “Absent direct evidence, discrimination claims proceed under the burden-shifting

framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).” Smith v. Blinken, No.

18-3065, 2021 WL 3737455, at *4 (D.D.C. Aug. 24, 2021). “Under this formula, an employee

must first make out a prima facie case of retaliation or discrimination. The employer must then

come forward with a legitimate, nondiscriminatory or non-retaliatory reason for the challenged

action. If the employer meets this burden, the McDonnell Douglas framework falls away and the

factfinder must decide the ultimate question: whether the employee has proven intentional

discrimination or retaliation.” Morris v. McCarthy, 825 F.3d 658, 668 (D.C. Cir. 2016) (citations

omitted). “A jury may infer discrimination from, among other things, ‘evidence of

discriminatory statements or attitudes on the part of the employer.’” Id. (quoting Aka v. Wash.

Hosp. Ctr., 156 F.3d 1284, 1289 (D.C. Cir. 1998) (en banc)).

       As to the first two steps, Belov has made out a prima facie case, and the Complaint

acknowledges that WWF advanced a legitimate explanation for terminating her employment: her

position was not being renewed “due to a lack of funding.” Compl., ¶ 25. The central question

is thus whether Plaintiff has stated a claim of intentional discrimination based on “all the

evidence, including ‘any evidence the plaintiff presents to attack the employer’s proffered

explanation for its actions’ and ‘any further evidence of discrimination that may be available to

the plaintiff (such as independent evidence of discriminatory statements or attitudes on the part

of the employer).’” Iyoha v. Architect of the Capitol, 927 F.3d 561, 566 (D.C. Cir. 2019)

(quoting Salazar v. Wash. Metro. Transit Auth., 401 F.3d 504, 508 (D.C. Cir. 2005)). Given that

this is a motion to dismiss, not one for summary judgment, the Court looks to the Complaint

alone to decide this question.




                                                 6
        In any event, the answer is yes. Belov’s Complaint alleges a pattern of behavior by

Williams, over the course of several years, that evinces bias and a discriminatory attitude toward

pregnant and nursing women. For instance, as early as 2016, Williams had “expressed a

negative attitude towards employees taking time off” as well as “a specific dislike regarding

female employees taking maternity leave.” Compl., ¶ 9. Williams later told Belov that if she

could not work full time given childcare and nursing requirements, then she “should resign.” Id.,

¶ 10. The Complaint alleges that Williams again displayed similar sentiments in 2018, when

Belov informed her of her second pregnancy, to which Williams “reacted negatively about the

impact that Plaintiff’s maternity leave would have on Defendant.” Id., ¶ 12. And in October

2019, once Belov had returned to work from her second maternity leave, Williams advised her

against taking her daughter on a business trip because doing so would interfere with Plaintiff’s

ability to “fully participate” in the trip. Id., ¶ 22.

        To be sure, “an isolated [sex]-based remark unrelated to the relevant employment

decision [does not], without more, permit a jury to infer discrimination.” Morris, 825 F.3d at

669. But the Supreme Court and the D.C. Circuit have “caution[ed] lower courts against

discounting discriminatory statements ‘not made in the direct context’ of the challenged

employment action,” or “made significantly before the relevant employment action.” Id. at 670

(quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000)). Indeed, our

Court of Appeals has explained, “Even if such a statement carries less weight than one made at

the time of the [adverse employment action], it is nonetheless probative evidence of a

supervisor’s discriminatory attitude, at least when it is targeted directly at the plaintiff or is one

of a pattern of similar remarks.” Id. The Circuit has elsewhere admonished, “A district court

errs in ‘reviewing each racially charged remark individually and finding it insufficient’ rather




                                                     7
than considering the statements ‘alongside any additional statements—and all other evidence—to

determine whether a plaintiff has met [his] burden.” Iyoha, 927 F.3d at 568 (quoting Morris, 825

F.3d at 670). With those guideposts in mind, the Court concludes that Williams’s comments —

when taken together and in combination with granting Plaintiff the benefit of all inferences that

can be drawn in her favor from the Complaint — support a plausible claim of sex discrimination.

The pattern of comments shows evidence of a discriminatory attitude against women, pregnant

women, and lactating women, as well as a targeting of Belov on the basis of her sex and

pregnancy.

       “Of course, [Plaintiff] must show more than a general bias against [female and pregnant]

employees; she must also introduce enough evidence for a reasonable jury to find that her

[termination] was motivated by that bias.” Morris, 825 F.3d at 670. Belov has done enough at

this stage to “cast[] doubt on the objective validity of the employer’s explanation.” Id. at 671.

The sequence of events involving Williams could plausibly lead a factfinder to be “‘quite

suspicious’ of the sincerity of” the proffered rationale and to conclude that it “was pretext for

[sex-based] discrimination.” Id. at 671–72 (quoting Evans v. Sebelius, 716 F.3d 617, 622 (D.C.

Cir. 2013)). “Indeed, a reasonable jury could treat evidence of a decisionmaker’s broad-based

[sex-based] animus or bias as corroborating evidence that such animus or bias infected a

particular employment decision; it is not unreasonable to doubt that an employer quarantines her

animus or bias to day-to-day treatment of colleagues, away from decisions about hiring, or

promotion, or termination.” DeJesus v. WP Co. LLC, 841 F.3d 527, 536 (D.C. Cir. 2016); see

also, e.g., Aka, 156 F.3d at 1294 (quoting St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 511

(1993)) (“If ‘disbelief is accompanied by a suspicion of mendacity,’ . . . the likelihood of

intentional discrimination is increased, permitting the factfinder to infer discrimination more




                                                  8
readily.”); Hall v. Washington Metro. Area Transit Auth., No.19-1800, 2020 WL 5878032, at

*11 (D.D.C. Oct. 2, 2020) (factfinder could “infer intentional discrimination from its suspicion

of [supervisor’s] truthfulness in combination with the evidence of her discriminatory attitude

towards individuals with disabilities outlined above”); Smith, 2021 WL 3737455, at *5 (“The

statements about Ms. Smith’s national origin taken as a whole, in other words, permit a jury to

infer discrimination or pretext.”).

       None of the above is meant to suggest that this count will ultimately prevail. Belov, for

example, has not yet identified any similarly situated comparators who were treated more

favorably, even though that type of evidence is “[p]robably the most commonly employed

method of demonstrating that an employer’s explanation is pretextual.” 1 Lex K. Larson,

Employment Discrimination § 8.04, at 8–66 (2d ed. 2007), quoted in Brady v. Office of the

Sergeant at Arms, 520 F.3d 490, 495 (D.C. Cir. 2008). Another potential issue that Plaintiff may

have to address down the line is Williams’s role in the termination decision. Although the

Complaint is not entirely clear about her involvement, see Compl., ¶ 25, Defendant makes no

argument on this score. See Def. MTD at 4–6. The Court thus has no occasion here to engage in

a “cat’s paw” analysis — i.e., to weigh her involvement in the discharge. See Morris, 825 F.3d

at 668. While those and other potential hurdles may loom large in the future, for now it is

enough for the Court to conclude that Belov has “state[d] a claim to relief that is plausible on its

face.” Iqbal, 556 U.S. at 678 (citation omitted).

       B. Title VII Retaliation

       Up next is Belov’s Title VII retaliation claim. WWF contends that this count should be

dismissed because Plaintiff: (1) does not allege that she engaged in statutorily protected activity;




                                                    9
and (2) in any event, has not established a causal connection between any protected activity and

her termination. The Court concurs.

       “Where, as here, a plaintiff offers only circumstantial evidence of retaliation, her claim is

governed by the burden-shifting framework of McDonnell Douglas.” Solomon v. Vilsack, 763

F.3d 1, 14 (D.C. Cir. 2014). “Under that framework, [a plaintiff] must ‘first establish a prima

facie case of retaliation by showing’ that (i) ‘[s]he engaged in statutorily protected activity’; (ii)

‘[s]he suffered a materially adverse action by h[er] employer’; and (iii) ‘a causal link connects

the two.’” Id. (quoting Jones v. Bernanke, 557 F.3d 670, 677 (D.C. Cir. 2009)). The crux of

Defendant’s argument is that the Court need proceed no further because Belov has not alleged a

prima facie case of retaliation.

       Title VII makes it unlawful to retaliate “against any individual . . . because he has

opposed any practice made an unlawful employment practice by this subchapter, or because he

has made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under [Title VII].” 42 U.S.C. § 2000e-3(a). In other words, “[a]n activity

is protected for the purposes of a [Title VII] retaliation claim if it involves opposing alleged

discriminatory treatment by the employer or participating in legal efforts against the alleged

treatment.” Beyene v. Hilton Hotels Corp., 815 F. Supp. 2d 235, 247 (D.D.C. 2011), aff’d, 573

F. App’x 1 (D.C. Cir. 2014) (internal quotation marks omitted). “[N]ot every complaint entitles

its author to protection from retaliation under Title VII,” however, “because the plaintiff ‘must

demonstrate that he complained [to the employer] of some unlawful discrimination based on his

membership in a protected class.’” Deppner v. Spectrum Health Care Res., 325 F. Supp. 3d 176,

186–87 (D.D.C. 2018) (quoting Beyene, 815 F. Supp. 2d at 247).




                                                  10
       Here, Belov has not sufficiently alleged that she engaged in any statutorily protected

activity. In her Opposition, she asserts that she did so a number of times, including when she

“sought help from her colleagues” to obtain permission to work part time upon returning from

leave, “invoked New York State’s Family and Medical Leave Act,” complained to Human

Resources that Williams was forcing her to take unnecessary business trips, and “invoked her

legal right to nurse her infant daughter every three (3) to four (4) hours in a conversation with

Ms. Williams.” Pl. Opp. at 7–8.

       The problem for Belov, however, is that none of the instances the Complaint references

— numerous as they may be — involves “opposing an employment practice made unlawful by

the statute under which she has filed her claim of retaliation.” Lemmons v. Georgetown Univ.

Hosp., 431 F. Supp. 2d 76, 91–92 (D.D.C. 2006). For instance, she provides no support for the

statement that seeking help from colleagues to secure part-time employment is a form of

“oppos[ing] . . . an unlawful employment practice” or “ma[king] a charge, testif[ying],

assist[ing], or participat[ing] in any manner in an investigation, proceeding, or hearing.” 42

U.S.C. § 2000e-3(a). So, too, for the Complaint’s references to Plaintiff’s “involv[ing]

Defendant’s human resources,” which come in the context of her supervisor’s not responding to

emails and asking Belov to go on certain business trips. See Compl., ¶¶ 15, 19.

       With respect to Belov’s contention that she “invoked” her legal rights at various points,

see Pl. Opp. at 6–8, all that the Complaint states is that she “alerted Defendant to New York

State’s Family and Medical Leave Act,” after which “Defendant allow[ed] Plaintiff to take an

additional eight (8) weeks of maternity leave,” and that she told her supervisor that “she had a

legal right to nurse her daughter every three (3) to four (4) hours.” Compl., ¶¶ 16, 23. While

those allegations at least relate to WWF’s handling of Belov’s pregnancy and nursing, they do




                                                 11
not “demonstrate that she had alleged harassment or discrimination based on her [sex], or some

other category protected by [Title VII], before the [allegedly] retaliatory conduct occurred.”

Lemmons, 431 F. Supp. 2d at 92. Some could conceivably support an FMLA-retaliation claim,

but not one under Title VII.

       Plaintiff’s final allegation of protected activity runs into the same issue. Her Complaint

states that, after “Williams attempted to force Plaintiff to travel to Alaska for a four (4) hour

meeting which other out-of-state participants attended via Zoom,” Belov “sought the assistance

of Defendant’s human resources department regarding this blatant violation of company policy,

Plaintiff’s state and federal rights, and the parties[’] limited travel agreement.” Compl., ¶ 24.

Without specifying which company policies or legal rights were allegedly violated, however,

there is no reason to think that Plaintiff’s going to Human Resources about a travel dispute

qualifies as protected activity under Title VII. Indeed, Belov nowhere alleges that she reported

sex discrimination to Human Resources. Id. She therefore has failed to state a prima facie case

of retaliation under Title VII. See, e.g., Payne v. Salazar, 899 F. Supp. 2d 42, 52–53 (D.D.C.

2012) (letter requesting leave not protected activity because plaintiff did not allege unlawful

discrimination); Coleman v. Potomac Elec. Power Co., 422 F. Supp. 2d 209, 213–14 (D.D.C.

2006) (no protected activity when plaintiff “complained about the evaluation process, his

supervisors, and harassment but not about matters protected by anti-discrimination laws”

(internal quotation marks omitted)); Logan v. Dep’t of Veteran Affairs, 404 F. Supp. 2d 72, 77

(D.D.C. 2005) (complaints about employer practices not protected activity because they did not

“include a claim of discrimination based upon race, color, religion, sex, or national origin”).

       Even if Plaintiff’s activity could be considered protected, her Title VII retaliation claim

would nonetheless fail because she has not pled a causal connection between any such activity




                                                  12
and her termination. “To establish a causal connection between the protected activity and the

termination — in the absence of direct evidence — a plaintiff may show ‘that the employer had

knowledge of the employee’s protected activity, and that the adverse personnel action took place

shortly after that activity.’” Keys v. Donovan, 37 F. Supp. 3d 368, 372 (D.D.C. 2014) (quoting

Mitchell v. Baldrige, 759 F.2d 80, 86 (D.C. Cir. 1985)). “Although ‘neither the Supreme Court

nor the [D.C. Circuit] has established a bright-line three-month rule,’ this Circuit has generally

found that such a gap between the protected activity and the adverse employment action negates

the temporal proximity needed to prove causation.” Keys, 37 F. Supp. 3d at 373 (quoting

Hamilton v. Geithner, 666 F.3d 1344, 1357–58 (D.C. Cir. 2012)); see also Clark County Sch.

Dist. v. Breeden, 532 U.S. 268, 273–74 (2001) (citing with approval cases rejecting proximity of

three and four months as evidence of causation).

       The Complaint indicates that there was at least a six-month gap between the last allegedly

protected activity and Belov’s notice of termination. Specifically, Plaintiff alleges that she

asserted her right to nurse her daughter and contacted Human Resources about the travel dispute

in October 2019, and that WWF informed her on April 22, 2020, that her position would not be

renewed, effective June 30. See Compl., ¶¶ 22–25. While Plaintiff claims in her Opposition that

Williams “responded to Plaintiff’s protected activity” after October 2019, that response is not

relevant to measuring when Belov last engaged in protected activity. See Pl. Opp. at 8. In any

event, Belov admits that “the Complaint does not allege when” Williams took that action, id.,

and “oppositions to dispositive motions are no place to stick in motions to amend.” Hudson v.

Am. Fed. of Gov’t Employees, 308 F. Supp. 3d 388, 396 (D.D.C. 2018).

       As courts in this circuit have routinely “found that a three to four month gap between the

protected activity and the adverse employment action is too great to establish an inference of




                                                 13
causation,” the Court here follows suit and concludes that the six-month interval between

Belov’s last allegedly protected activity and her termination cannot support a causal nexus

between the two. See Mokhtar v. Kerry, 83 F. Supp. 3d 49, 81 (D.D.C. 2015), aff’d, No. 15-

5137, 2015 WL 9309960 (D.C. Cir. Dec. 4, 2015); see also Keys, 37 F. Supp. 3d at 373.

       C. FMLA Retaliation

       The Court last takes up Belov’s claim of FMLA retaliation. Just as under Title VII, the

“elements of a prima facie case of FMLA retaliation are the well-known triad: (1) the employee

‘engaged in a protected activity under this statute’; (2) the employee ‘was adversely affected by

an employment decision’; and (3) ‘the protected activity and the adverse employment action

were causally connected.’” Gordon v. U.S. Capitol Police, 778 F.3d 158, 161 (D.C. Cir. 2015)

(quoting Gleklen v. Democratic Cong. Campaign Comm., Inc., 199 F.3d 1365, 1368 (D.C. Cir.

2000)). “[C]ourts have generally recognized,” moreover, that “aside from very limited

circumstances, eligibility under the FMLA is a prerequisite to make an FMLA retaliation claim.”

Dougherty v. Cable News Network, 396 F. Supp. 3d 84, 112 (D.D.C. 2019) (collecting cases);

see also 29 U.S.C. § 2617(a)(1) (“Any employer who violates [the FMLA] shall be liable to any

eligible employee affected . . . .) (emphasis added). Here, Plaintiff does not dispute that

prerequisite.

       As with the Title VII retaliation count, WWF contends — and the Court agrees — that

the FMLA retaliation claim is infirm for two independent reasons. First, Plaintiff has not pled

that she was eligible for FMLA leave while employed at WWF. In a provision known as the

“50/75 provision,” e.g., Hackworth v. Progressive Cas. Ins. Co., 468 F.3d 722, 726 (10th Cir.

2006), the FMLA makes clear that “[t]he term ‘eligible employee’ does not include” anyone who

works in a location where her company employs fewer than 50 employees within 75 miles. See




                                                 14
29 U.S.C. § 2611(2)(B)(ii). Defendant points out that the Complaint does not assert that Belov

satisfied the 50/75 provision, or even more generally that she was eligible for FMLA leave. See

Compl., ¶¶ 41–45. And because Plaintiff worked from her home in New York, while WWF is

based in Washington, id., ¶¶ 3–4, the Court cannot draw the unpled inference that she must have

been eligible under the 50/75 provision. Her FMLA retaliation claim thus fails as a matter of

law.

       Belov’s arguments to the contrary are unavailing. She primarily contends that

Defendant’s attempts to prove that she did not satisfy the 50/75 provision rely on information

outside the pleadings. See Pl. Opp. at 9–10. Plaintiff is correct that, “[i]f, on a motion under

Rule 12(b)(6) or 12(c), matters outside the pleadings are presented to and not excluded by the

court, the motion must be treated as one for summary judgment under Rule 56.” Fed. R. Civ. P.

12(d). But the Court is not relying on matters outside the Complaint or definitively concluding

that Plaintiff did not satisfy the 50/75 provision. Rather, it concludes merely that Belov did not

so much as allege that she was eligible under the FMLA in her Complaint. See Compl., ¶¶ 41–

45. In that regard, it is Plaintiff who impermissibly attempts to present new facts outside the

pleadings when she asserts, based on LinkedIn searches, that it is “entirely possible, especially

during the continued pandemic, that Defendant could employ fifty (50) or more people within

seventy-five (75) miles of New York.” Pl. Opp. at 10.

       Second, even if Belov had alleged FMLA eligibility, she has not pled the necessary

causal nexus between her involvement in protected activity and her termination. See Gordon,

778 F.3d at 161. She alleges that “Defendant took an adverse employment action against

Plaintiff when they terminated her based on her decision to take FMLA leave to care for her

infant daughter.” Compl., ¶ 43. Recall, Belov took leave from approximately October 2018




                                                 15
until April 2019, and she was notified in April 2020 that her limited-term employment would not

be renewed. Id., ¶¶ 12–17, 25.

        Courts in this district apply a similar temporal requirement to FMLA retaliation cases as

to Title VII retaliation cases. See, e.g., George v. Molson Coors Beverage Co. USA, LLC, No.

20-1914, 2020 WL 5702089, at *7 (D.D.C. Sept. 24, 2020) (explaining in FMLA context that

“[a] gap of three months or more is generally too long to support an inference of causation”).

And the year-long period between the end of Plaintiff’s leave and WWF’s decision not to renew

her contract is greater than that at issue in her Title VII retaliation claim. In light of that

temporal gap — as well as the fact that Defendant did renew Plaintiff’s contract once she

returned from leave in 2019, see Compl., ¶ 6; Def. MTD at 8 n.2 — the Court concludes that

Belov has not sufficiently alleged that her discharge was caused by engaging in activity protected

by the FMLA.

IV.     Conclusion

        For the foregoing reasons, the Court will grant Defendant’s Motion to Dismiss in part and

deny the Motion in part. A separate Order so stating will issue this day.



                                                                /s/ James E. Boasberg
                                                                JAMES E. BOASBERG
                                                                United States District Judge
Date: October 13, 2021




                                                   16